CONSENT ORDER

Upon consideration of the Agreement for Discipline by Consent filed in the above entitled matter in accordance with Maryland Rule 16-808(1), it is this 21st day of October 2014:
ORDERED, by the Court of Appeals of Maryland, that the Agreement for Discipline by Consent be, and it is hereby, approved; and it is further
ORDERED, that the Agreement for Discipline by Consent shall be made public; and it is further
ORDERED, that Judge Stewart Mays shall be suspended without pay for a period of five (5) consecutive work days to be completed within thirty (30) days of October 21, 2014, and to an overall suspension of thirty (30) days with the remaining twenty-five (25) days being stayed based upon her successful completion of a two (2) year period of probation with the Commission.
Judge WATTS did not participate in this matter.